DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 112(b): Claim 5, 6, 9, 28, 29, 32 has been amended and the claim rejections under 35 USC 112(b).

Rejections under 35 USC 102 and 103:
Applicant’s Argument: Applicant argues page 6-7 that Tseng does not teach acquiring a measurement threshold related to “a cell quality and a number of first beams” with the first beams being “qualified beams having beam qualities higher than a beam quality threshold.” 
Examiner’s Response: Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive. Tseng teaches a configuration that is received which indicates a poor cell-level signal quality condition, see ¶0093, ¶0098. This condition can be considered a threshold. See ¶0101 wherein a measured quality parameter for a cell is determined to meet the provided condition. The references goes on in ¶0103 where the condition corresponds to a sum of measurements being less than a threshold for a first number of best signal beams. Thus the condition is considered a threshold, this threshold related to cell quality as it is a determination of poor cell-level signal quality, and is clearly corresponding to first beams being qualified beams having beam qualities higher than a threshold as ¶0103 teaches the measurements compared to the cell quality threshold are for “first number of best signal beams from a serving base station” where the first beams may comprise beams “that have signal measurements greater than a predetermined threshold as in ¶0098 or the threshold may be just a number of beams that the second number as in ¶0099 is compared to. Thus, under broadest reasonable interpretation, the threshold indication by the poor cell-level signal quality condition in Tseng is related to high quality signal beams and a cell quality as the claim does not recite how the threshold relates to these 

Applicant’s Argument: Applicant argues page 7 that Tseng does not disclose performing a measurement when a measurement threshold requirement is met.
Examiner’s Response: Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive. Tseng teaches determining if a poor cell-level signal quality has been met using a number of quality beams and comparing these to a threshold. If the threshold is met then the Examiner considers this to mean a measurement requirement is met i.e. the poor cell-level signal quality condition is met and in response the device measures neighboring cells, ¶0105-106, generated by measuring a neighboring base station. This clearly teaches triggering a measurement based on a measurement requirement being met which is the poor cell-level signal quality condition. There is no teaching in the Applicant’s claimed invention such that the measurement cannot be the measurement as performed in Tseng, as the claimed invention does not specify what the measurement is and only teaches it is performed based on “a measurement threshold requirement: being met without describing what the requirement is, thus under broadest reasonable interpretation Tseng supports the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-9, 21, 26, 30-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al. (“Tseng”) (US 20180279151 A1, effective filing date of provisional application 62/475,948 filed Mar. 24, 2017).


A method for measurement, comprising: acquiring a measurement threshold, by a user equipment, wherein the measurement threshold is related to a cell quality and a number of first beams [Figure 6, steps 610-630, ¶0093, receive configuration with cell quality condition and a threshold number of best beams, wherein ¶0096-98 a measurement of a number of first signal beams to determine cell level signal quality, which is compared to a cell-level signal quality threshold see ¶0101-105, see Figure 1 and section VI of provisional]; and performing a measurement, by the user equipment, when a measurement threshold requirement is met [S630, ¶0096-98 determine first set of beams, measure these beams to determine a cell quality which is compared to a threshold as in ¶0101-103 in order to determine poor cell-level signal quality, Figure 6 S635, detect if threshold is met by determine cell-level signal quality and comparing it to a threshold to determine poor signal quality, proceed to S640 to measure neighbor cell in response, ¶0105, neighboring cell measurement generated by performing a measurement, see Figure 1 and section VI of provisional],
Wherein the first beams are qualified beams having beam quality higher than a beam quality threshold [¶0093, configured is a first quantity N of first beams, ¶0098 first beams determined as beams with best signal quality higher than a threshold, ¶0099-105, first set of best beams used to determine signal quality of cell to see if it reaches or falls below a threshold and in response the neighbor measurement is performed, see ¶0103 “first number of best signal beams” as in ¶0098 this number being equal to number N configured in ¶0093].

Regarding claim 3, Tseng teaches:
The method of claim 1, wherein when the number of first beams is larger than a first threshold, the measurement threshold is related to a cell quality measurement threshold [¶0098-103 first number of beams is considered to be the first number of best signal beams in ¶0103, this being larger than a threshold e.g. 0 as the claim does not specify a first threshold and the measurement threshold being the poor cell-level signal quality condition threshold ¶0101-103 is related to a cell quality measurement threshold as in claim 1, thus this remains true when the number of first beams i.e. second beams ¶0098-105 in Tseng is above an arbitrary number i.e. 0].

Regarding claim 7, Tseng teaches:
The method of claim 1, wherein the measurement threshold comprises a cell quality measurement threshold and a number measurement threshold of beams [¶0093 configuration includes predetermined number N of first beams considered a number measurement threshold of beams, and ¶0093, ¶0098-105 this is used to determine first number of best beams for which cell quality calculation is performed to compare to a cell-level signal quality threshold included in configuration message,  in ¶0103 considered the cell quality measurement threshold].

Regarding claim 8, Tseng teaches:
The method of claim 7, wherein when the measurement threshold comprises the cell quality measurement threshold and the number measurement threshold of beams, if at least one of a cell quality measurement threshold requirement and a number measurement threshold requirement of beams is met, the user equipment performs the measurement [¶0098-103 measurement performed on neighbor base station beams based on number of first beams used in determining cell quality measurement threshold being reached as in ¶0103 considered at least the cell quality measurement threshold requirement being reached using the first number of beams].

Regarding claim 9, Tseng teaches:
The method of claim 7, wherein the number measurement threshold of beams is a threshold of the number of first beams satisfying the beam quality threshold [¶0093 number N of first beams configured as a threshold for first beams being best signal beams ¶0098 as the first number of beams is equal to this predetermined, configured value], wherein the beam quality threshold is configured by a network device, or the beam quality threshold is predetermined [¶0098-105, beam quality threshold already known thus predetermined].


A user equipment, comprising a processor connected with a memory, wherein the processor is configured [¶0092 mobile terminal performs process of Figure 6, see ¶0053-54, provisional Figure 1 shows UE] to:
acquire a measurement threshold, wherein the measurement threshold is related to a cell quality and a number of first beams [[Figure 6, steps 610-630, ¶0093, receive configuration with cell quality condition and a threshold number of best beams, wherein ¶0096-98 a measurement of a number of first signal beams to determine cell level signal quality, which is compared to a cell-level signal quality threshold see ¶0103-105, see Figure 1 and section VI of provisional]; and perform a measurement, by the user equipment, when a measurement threshold requirement is met [S630, ¶0096-98 determine first set of beams, measure these beams to determine a cell quality which is compared to a threshold as in ¶0101-103 in order to determine poor cell-level signal quality, Figure 6 S635, detect if threshold is met by determine cell-level signal quality and comparing it to a threshold to determine poor signal quality, proceed to S640 to measure neighbor cell in response, ¶0105, neighboring cell measurement generated by performing a measurement, see Figure 1 and section VI of provisional],
Wherein the first beams are qualified beams having beam quality higher than a beam quality threshold [¶0093, configured is a first quantity N of first beams, ¶0098 first beams determined as beams with best signal quality higher than a threshold, ¶0099-105, first set of best beams used to determine signal quality of cell to see if it reaches or falls below a threshold and in response the neighbor measurement is performed, see ¶0103 “first number of best signal beams” as in ¶0098 this number being equal to number N configured in ¶0093].

Regarding claim 26, Tseng teaches:
The user equipment of claim 21, wherein when the number of first beams is larger than a first threshold, the measurement threshold is related to a cell quality measurement threshold [¶0098-103 first number of beams is considered to be the first number of best signal beams in ¶0103, this being larger than a threshold e.g. 0 as the claim does not specify a first threshold and the measurement threshold being the poor cell-level signal quality condition threshold ¶0101-103 is related to a cell quality measurement threshold as in claim 1, thus this remains true when the number of first beams i.e. second beams ¶0098-105 in Tseng is above an arbitrary number i.e. 0].

Regarding claim 30, Tseng teaches:
The user equipment of claim 21, wherein the measurement threshold comprises a cell quality measurement threshold and a number measurement threshold of beams [¶0093 configuration includes predetermined number N of first beams considered a number measurement threshold of beams, and ¶0093, ¶0098-105 this is used to determine first number of best beams for which cell quality calculation is performed to compare to a cell-level signal quality threshold included in configuration message,  in ¶0103 considered the cell quality measurement threshold].

Regarding claim 31, Tseng teaches:
The user equipment of claim 30, wherein when the measurement threshold comprises the cell quality measurement threshold and the number measurement threshold of beams, if at least one of a cell quality measurement threshold requirement and a number measurement threshold requirement of beams is met, the user equipment performs the measurement [¶0098-103 measurement performed on neighbor base station beams based on number of first beams used in determining cell quality measurement threshold being reached as in ¶0103 considered at least the cell quality measurement threshold requirement being reached using the first number of beams].

Regarding claim 32, Tseng teaches:
The user equipment of claim 30, wherein the number measurement threshold of beams is a threshold of the number of first beams satisfying the beam quality threshold [¶0093 number N of first beams configured as a threshold for first beams being best signal beams ¶0098 as the first number of beams is equal to this predetermined, configured value], wherein the beam quality threshold is configured by a network device, or the beam quality threshold is predetermined [¶0093, ¶0098-105, beam quality threshold already known thus predetermined].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 4-6, 25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (“Tseng”) (US 20180279151 A1, effective filing date of provisional application 62/475,948 filed Mar. 24, 2017) in view of Chen (US 20180324687 A1, effective filing date of provisional application 62/501,774 filed May 5, 2017)

Regarding claim 2, Tseng teaches:
The method of claim 1, wherein the measurement threshold is related to a cell quality measurement threshold [Tseng ¶0098-103 measurement threshold related to cell quality condition].
Tseng teaches threshold related to a number of beams but not expressly an offset however 
 Chen teaches the measurement threshold related to an offset, and the offset is a function of the number of first beams [Figure 3, 304-310, ¶0025-33, UE receives configuration and measures a cell quality for a number of beams, then applies an offset and determines a second cell quality for the same cell based on the offset, pages 11-18 of provisional, thus the threshold is related to an offset as it is related to the resulting cell quality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng to include an offset. Examiner notes the recitation of “offset” is broad and any factor in determining a threshold or a quality can be considered an offset without more context. However it would have been obvious to modify Tseng to include an offset as used in Chen in order that not only the quality value of the cell be taken into account but also the number of beams considered as in ¶0025 as is a known problem in the art ¶0003.

Regarding claim 4, Tseng-Chen teaches:
The method of claim 2, wherein the offset is related to the number of first beams and a number of second beams; wherein the number of first beams is a number of qualified beams, and the number of second beams is a number of beams that is sent by a network device [Chen teaches an offset ¶0025-26 based on the plurality of beams being the best beams among beams sent by the network see rationale for combination as in claim 2, Examiner notes that any number of beams considered qualified beams as in Chen are also beams sent by the network thus there is no distinction claimed between the first and second number as both can be the same].

Regarding claim 5, Tseng-Chen teaches:
The method of claim 2, wherein when the number of first beams is less than a second threshold [Tseng ¶0098-101 wherein qualified beams may be less than  an arbitrary second threshold number of beams as the beam number can vary, thus considered less than a second threshold which may be any number higher than the number of first beams].
Tseng teaches beams being less than a threshold but does not teach a mapping however Chen teaches the offset is determined by the number of first beams and a mapping relationship between the number of first beams and the offset [¶0025-32 the device uses a mapping between beams and offset value and it can be argued that the beams are less than some arbitrary second threshold value as this value is not defined].


Regarding claim 6, Tseng-Chen teaches:
The method of claim 5, wherein the mapping relationship between the number of first beams and the offset is configured by a network device to the user equipment through signaling, or the mapping relationship between the number of beams and the offset is predetermined [Chen ¶0025-28 offsets are stored i.e. predetermined or received from network see rationale for combination as in claim 5].

Regarding claim 25, Tseng teaches:
The user equipment of claim 21, wherein the measurement threshold is related to a cell quality measurement threshold [Tseng ¶0099-101 measurement threshold related to cell quality condition].
Tseng teaches threshold related to a number of beams but not expressly an offset however 
 Chen teaches the measurement threshold related to an offset, and the offset is a function of the number of first beams [Figure 3, 304-310, ¶0025-33, UE receives configuration and measures a cell quality for a number of beams, then applies an offset and determines a second cell quality for the same cell based on the offset, pages 11-18 of provisional, thus the threshold is related to an offset as it is related to the resulting cell quality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng to include an offset. Examiner notes the recitation of “offset” is broad and any factor in determining a threshold or a quality can be considered an offset without more context. However it would have been obvious to modify Tseng to include an offset as used in Chen in order that not only the quality value of the cell be taken into account but also the number of beams considered as in ¶0025 as is a known problem in the art ¶0003.

Regarding claim 27, Tseng-Chen teaches:
The user equipment of claim 25, wherein the offset is related to the number of first beams and a number of second beams; wherein the number of first beams is a number of qualified beams, and the number of second beams is a number of beams that is sent by a network device [Chen teaches an offset ¶0025-26 based on the plurality of beams being the best beams among beams sent by the network see rationale for combination as in claim 2, Examiner notes that any number of beams considered qualified beams as in Chen are also beams sent by the network thus there is no distinction claimed between the first and second number as both can be the same].

Regarding claim 28, Tseng-Chen teaches:
The user equipment of claim 25, wherein when the number of first beams is less than a second threshold [Tseng ¶0098-101 wherein qualified beams may be less than N or less than an arbitrary second threshold number of beams as the beam number can vary, thus considered less than a second threshold which may be any number higher than the number of beams].
Tseng teaches beams being less than a threshold but does not teach a mapping however Chen teaches the offset is determined by the number of first beams and a mapping relationship between the number of first beams and the offset [¶0025-32 the device uses a mapping between beams and offset value].


Regarding claim 29, Tseng-Chen teaches:
The user equipment of claim 28, wherein the mapping relationship between the number of beams and the offset is configured by a network device to the user equipment through signaling, or the mapping relationship between the number of first beams and the offset is predetermined [Chen ¶0025-28 offsets are stored i.e. predetermined or received from network].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478